UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4019



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MACEY WILSON, a/k/a Stephen M. Rogers,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
99-237-S)


Submitted:   May 19, 2000                 Decided:   August 11, 2000


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Barry Pollack, Assistant Fed-
eral Public Defender, Baltimore, Maryland, for Appellant. Lynne A.
Battaglia, United States Attorney, Harvey Ellis Eisenberg, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Macey Wilson appeals his conviction for being a felon in pos-

session of a firearm, 18 U.S.C.A. § 922(g)(1) (West Supp. 2000).

Wilson claims that the district court erred when it refused to

instruct the jury on identification testimony using the model

instruction that this court approved in United States v. Holley,

502 F.2d 273, 277-78 (4th Cir. 1974).   We have reviewed the record

and the briefs and find that the district court did not abuse its

discretion in failing to give a Holley instruction.     See United

States v. Patterson, 150 F.3d 382, 387-88 (4th Cir. 1998), cert.

denied, 525 U.S. 1086 (1999). Accordingly, we affirm Wilson’s con-

viction and sentence.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2